[Cite as State v. Huffman, 2012-Ohio-659.]


                                       COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO                                 :      JUDGES:
                                              :
                                              :      Hon. Patricia A. Delaney, P.J.
                       Plaintiff-Appellee     :      Hon. W. Scott Gwin, J.
                                              :      Hon. William B. Hoffman, J.
-vs-                                          :
                                              :      Case No. 11-COA-022
VIEBBA NAHLENE HUFFMAN                        :
                                              :
                                              :
                      Defendant-Appellant     :      OPINION



CHARACTER OF PROCEEDING:                          Appeal from the Ashland County Court of
                                                  Common Pleas, Case No. 11 CRI-016


JUDGMENT:                                         AFFIRMED



DATE OF JUDGMENT ENTRY:                           February 7, 2012



APPEARANCES:

For Appellant:                                       For Appellee:


DAVID R. STIMPERT                                    RAMONA FRANCESCONI ROGERS
10 East Main Street                                  ASHLAND COUNTY PROSECUTOR
Ashland, OH 44805
                                                     ANDREW N. BUSH
                                                     Assistant Prosecuting Attorney
                                                     110 Cottage Street
                                                     Ashland, OH 44805
[Cite as State v. Huffman, 2012-Ohio-659.]


Delaney, J.

        {¶1} Defendant-appellant Viebba Nahlene Huffman appeals her conviction

and sentence for three counts of aggravated trafficking in methamphetamine. Plaintiff-

appellee is the State of Ohio.

                           STATEMENT OF FACTS AND THE CASE

        {¶2} This case arose when Detective Donald Garrison used a confidential

informant to arrange three controlled buys of methamphetamine from appellant on

December 8 and 9, 2010. Prior to each buy, investigators searched the informant and

her vehicle for contraband and found none. During each buy, the informant wore a

body wire and carried a small video recording device to record each transaction, with

Garrison and other investigators listening to the transactions as they took place.

Immediately after each buy, the informant met with investigators and turned over the

methamphetamine she had purchased.

        {¶3} The substance recovered by investigators after each transaction tested

positive as methamphetamine.

        {¶4} Appellant was charged by indictment with three counts of aggravated

drug trafficking, each a felony of the fourth degree.

        {¶5} Appellant entered pleas of not guilty and the case proceeded to trial by

jury. Appellant was found guilty on all counts. The trial court sentenced appellant to

three consecutive prison terms of twelve months each, in addition to a fine of $1,000

plus court costs on each count and three concurrent 5-year operator’s license

suspensions.

        {¶6} Appellant now appeals from her conviction and sentence.
Ashland County, Case No. 11-COA-022                                                    3


      {¶7} Appellant raises two Assignments of Error:

      {¶8}    “I. DEFENDANT/APPELLANT’S CONVICTIONS FOR AGGRAVATED

TRAFFICKING IN DRUGS, IN VIOLATION OF OHIO REVISED CODE SECTION

2925.03(A)(1), WERE AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”

      {¶9} “II.      THE COURT OF COMMON PLEAS OF ASHLAND COUNTY,

OHIO, IMPOSED CONSECUTIVE SENTENCES UPON DEFENDANT/APPELLANT

PURSUANT TO OHIO REVISED CODE 2929.14(E)(4); SAID CONSECUTIVE

SENTENCES EXCEEDED THE MAXIMUM PRISON TERM ALLOWED BY OHIO

REVISED      CODE     SECTION      2929.14(A)(4),    AND     WERE     CLEARLY       AND

CONVINCINGLY CONTRARY TO LAW AND/OR AN ABUSE OF SAID COURT’S

DISCRETION.”

                                           I.

      {¶10} In her first assignment of error, appellant argues that her conviction on

three counts of aggravated drug trafficking was against the manifest weight of the

evidence. We disagree.

      {¶11} In determining whether a conviction is against the manifest weight of the

evidence, the court of appeals functions as the “thirteenth juror,” and “after reviewing

the entire record, weighs the evidence and all reasonable inferences, considers the

credibility of witnesses and determines whether in resolving conflicts in the evidence,

the jury clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered.” State v. Thompkins, 78 Ohio

St.3d 380, 387, 678 N.E.2d 541 (1987). Reversing a conviction as being against the

manifest weight of the evidence and ordering a new trial should be reserved for only
Ashland County, Case No. 11-COA-022                                                 4


the “exceptional case in which the evidence weights heavily against the conviction.”

Id.

       {¶12} Appellant was convicted upon trial by jury of three counts of aggravated

trafficking in drugs pursuant to R.C. 2925.03(A)(1), which states, “No person shall

knowingly sell or offer to sell a controlled substance.”     The substance involved is

methamphetamine, a Schedule I controlled substance, therefore these offenses are

felonies of the fourth degree.

       {¶13} At trial, the State’s evidence consisted of the testimony of Detective

Garrison and the confidential informant. With text messages, the informant arranged

a series of three controlled buys of methamphetamine from appellant. Each buy was

recorded on a small video camera, and investigators listened to the transactions live

over a body wire. The jury listened to the recordings of the transactions and viewed

the substance recovered in each of the controlled buys. Appellant stipulated that the

substances recovered in the transactions were methamphetamine. Based upon this

evidence, we cannot conclude that the jury clearly lost its way and created a manifest

miscarriage of justice in convicting appellant of three counts of aggravated drug

trafficking.

       {¶14} In reviewing the weight of the evidence, we determine that the greater

amount of credible evidence supports the jury’s verdict, and the jury did not lose its

way and create such a manifest miscarriage of justice that the convictions must be

reversed and a new trial ordered.

       {¶15} Appellant’s first assignment of error is overruled.
Ashland County, Case No. 11-COA-022                                                 5


                                                 II.

      {¶16} In her second assignment of error, appellant argues that the trial court

abused its discretion in sentencing her to consecutive prison terms. We disagree.

      {¶17} This Court has held that trial courts have full discretion to impose a

prison sentence within the statutory range and we review the imposition of

consecutive sentences under and abuse-of-discretion standard. State v. Firouzmandi,

5th Dist. No. 06-CA-41, 2006-Ohio-5823, ¶40; State v. Duff, 5th Dist. No. 06-CA-81,

2007-Ohio-1294, ¶6.

      {¶18} The Ohio Supreme Court has established a two-step analysis for

reviewing a felony sentence. State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896

N.E.2d 124. The first step is to “examine the sentencing court’s compliance with all

applicable rules and statutes in imposing the sentence to determine whether the

sentence is clearly and convincingly contrary to law.” Id. at ¶4. The second step

requires the trial court’s decision to be reviewed under an abuse-of-discretion

standard. Id.

      {¶19} Appellant challenges the trial court’s imposition of consecutive sentences

as an abuse of discretion, asserting that her history of criminal conduct does not

demonstrate that consecutive sentences were necessary to protect the public from

future crime. We note, however, that although appellant characterizes her criminal

history as      “limited,” it   includes   convictions for manufacturing and   use of

methamphetamine, the same substance she was convicted of trafficking in the instant

case. The trial court’s attitude in imposing consecutive sentences, therefore, was not
Ashland County, Case No. 11-COA-022                                                6

unreasonable, arbitrary, or unconscionable. See, Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219, 450 N.E.2d 1140 (1983).

      {¶20} Appellant’s sentences are within the statutory range, and the trial court

did not abuse its discretion by imposing consecutive sentences.



By: Delaney, P.J.

Gwin, J. and

Hoffman, J. concur.



                                      HON. PATRICIA A. DELANEY



                                      HON. W. SCOTT GWIN



                                      HON. WILLIAM B. HOFFMAN
[Cite as State v. Huffman, 2012-Ohio-659.]


              IN THE COURT OF APPEALS FOR ASHLAND COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT

STATE OF OHIO                                  :
                                               :
                                               :
                       Plaintiff-Appellant     :
                                               :
-vs-                                           :   JUDGMENT ENTRY
                                               :
VIEBBA NAHLENE HUFFMAN                         :
                                               :
                                               :   Case No. 11-COA-022
                      Defendant-Appellant      :




       For the reasons stated in our accompanying Opinion on file, the judgment of the

Ashland County Court of Common Pleas is affirmed. Costs assessed to Appellant.




                                             HON. PATRICIA A. DELANEY



                                             HON. W. SCOTT GWIN



                                             HON. WILLIAM B. HOFFMAN